DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claim has been amended upon agreement by applicant during a telephone conversation with Attorney Jorge I Negron-Garcia on 09/10/2021.
Amendments to claim(s) 1, 13, and 20:

	Claim 1 (Currently Amended):
An electronic device comprising:
a display; and
a processor configured to:
display an application execution screen of an application based on executing the application; and
when a screen image of the application execution screen is captured: 

wherein the stored execution state information includes execution path information for the electronic device to, upon selection by a user input of the cropped image at a later time, execute the application and place the electronic device in an execution state of the application at the time when the captured screen image is captured,
wherein the application includes music playback application, and the stored execution state information further includes a music playback point at the time when the captured screen image is captured.
	
	Claim 13 (Currently Amended)  
A method for using a captured screen in an electronic device, the method comprising:
capturing a screen image of an application execution screen of an application;
obtaining execution state information corresponding to what is being displayed on the display at the time when the captured screen image is captured; 
obtaining a cropped image of the captured screen image in response to a drawing input on the captured screen image; and
storing the cropped image and the execution state information, 
includes execution path information for the electronic device to, upon selection by a user input of the cropped image at a later time, execute the application and place the electronic device in an execution state of the application at the time when the captured screen image is captured,
wherein the application includes a music playback application, and the stored execution state information further includes a music playback point at the time when the captured screen image is captured.
		
		Claim 20 (Currently Amended)
A non-transitory storage medium configured to store one or more computer programs for using a screen image, the one or more computer programs including instructions that, when executed by at least one processor of an electronic device, cause the at least one processor to control for:
capturing a screen image of an application execution screen of an application;
obtaining execution state information corresponding to what is being displayed on the display at the time when the captured screen image is captured; 
obtaining a cropped image of the captured screen image in response to a drawing input on the captured screen image; and
storing the cropped image and the execution state information, 
wherein the stored execution state information includes execution path information for the electronic device to, upon selection by a user input of the cropped image at a later time, execute the application and place the electronic device in an execution state of the application at the time when the captured screen image is captured,

	
The Examiner’s amendment has been made in order to place the application in a condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 13, and 20 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having an electronic device comprising: wherein the stored execution state information includes execution path information for the electronic device to, upon selection by a user input of the cropped image at a later time, execute the application and place the electronic device in an execution state of the application at the time when the captured screen image is captured, wherein the application includes music playback application, and the stored execution state information further includes a music playback point at the time when the captured screen image is captured with a combination of all recitations as defined in claim(s) 1, 13, and 20.
Therefore, claim(s) 1-11, 13-20 are presently allowed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
09/16/2021